Citation Nr: 0842047	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-319 18A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a kidney stone 
disorder, to include as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1955.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran's claims file comes from the VA 
Regional Office in Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks entitlement to service connection for a 
kidney stone disorder, to include as due to exposure to 
radiation.  

The RO has adjudicated the issue as a radiation exposure 
claim.  See 38 C.F.R. §§ 3.309(d), 3.311 (2008).  However, 
the RO failed to adjudicate the claim on a direct basis.  
Direct service connection can be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service, without regard to statutory 
presumptions.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

The veteran's service medical records have been found to be 
unavailable.  In cases where the veteran's service medical 
records are not obtainable, there is a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The veteran has repeatedly stated that he first 
experienced kidney stones during active military service.  In 
support of this claim, he has submitted copies of letters he 
wrote to his family during military service.  These include a 
letter post-marked November 20, 1953 in which the veteran 
stated that he had passed a stone and was subsequently kept 
in the hospital for evaluation, during which time he was 
x-rayed.  


As such, there is evidence that the veteran experienced 
kidney stones during military service and has a current 
diagnosis of a kidney stone disorder.  Despite the lengthy 
adjudicatory process the veteran's claim has gone through, he 
has never been provided with a VA medical examination.  
Therefore, the applicable regulations provide that a medical 
examination should be scheduled in order to determine whether 
the veteran's currently diagnosed kidney stone disorder was 
caused or aggravated by active military service, independent 
of radiation exposure.  38 C.F.R. § 3.159(c)(4) (2008); see 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him an additional opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claims, to include evidence that shows 
treatment or symptoms of a kidney 
disorder from service discharge to the 
present.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran must be 
afforded a VA examination to ascertain 
the etiology of any kidney disorder 
found.  The claims file must be provided 
to and reviewed by the examiner.  All 
tests or studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
available evidence, the examiner must 
provide an opinion as to whether any 
kidney disorder found is related to the 
veteran's period of military service.  
This opinion should address whether there 
is a direct relationship between the 
kidney stones the veteran experienced 
during military service and any currently 
diagnosed kidney stone disorder, 
independent of any inservice radiation 
exposure.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


